NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                DISTRICARGO, INC.,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2192
                ______________________

   Appeal from the United States Court of International
Trade in No. 1:14-cv-00208-LMG, Judge Leo M. Gordon.
                 ______________________

                Decided: April 3, 2017
                ______________________

   PETER STANWOOD HERRICK, Peter S. Herrick, P.A.,
Miami, FL, for plaintiff-appellant.

    DOUGLAS GLENN EDELSCHICK, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, JEANNE E. DAVIDSON,
REGINALD T. BLADES, JR.; ZACHARY SIMMONS, Office of the
Chief Counsel for Trade Enforcement and Compliance,
United States Department of Commerce, Washington,
DC.
2                                    DISTRICARGO, INC.   v. US



                 ______________________

    Before MOORE, SCHALL, and HUGHES, Circuit Judges.
SCHALL, Circuit Judge.
                         DECISION
    This case involves a scope inquiry conducted by the
U.S. Department of Commerce (“Commerce”) regarding
the antidumping and countervailing duty orders on alu-
minum extrusions from the People’s Republic of China.
See Final Scope Ruling on Exhibition Booth Kits (Dep’t of
Commerce Aug. 14, 2014), available at http://enforcement.
trade.gov/download/prc-ae/scope/49-exhibition-booth-kits-
14aug14.pdf (“Final Scope Ruling”); see also Aluminum
Extrusions from the People’s Republic of China: Anti-
dumping Duty Order, 76 Fed. Reg. 30,650 (May 26, 2011);
Aluminum Extrusions from the People’s Republic of
China: Countervailing Duty Order, 76 Fed. Reg. 30,653
(May 26, 2011) (collectively, “Orders”). In the Final Scope
Ruling, Commerce determined that exhibition booth kits
entered by Districargo, Inc. (“Districargo”) did not meet
the criteria for “finished goods kits” as provided in the
Orders and therefore were within the scope of the Orders.
Districargo now appeals to us from the final judgment of
the United States Court of International Trade (“Trade
Court”) sustaining Commerce’s ruling. See Districargo v.
United States, 163 F. Supp. 3d 1340 (Ct. Int’l Trade 2016).
We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(5).
We affirm.
    Districargo’s exhibition booth kits consist of upright
aluminum extrusions acting as poles, extruded aluminum
beams, and iron buckles, or “tension locks.” The question
before us is whether the kits are within the scope of the
Orders or whether, although they consist of aluminum
extrusions, they nevertheless are excluded from the scope
of the Orders as “finished goods kits.” Under the Orders,
“[a] finished goods kit is understood to mean a packaged
DISTRICARGO, INC.   v. US                                 3



combination of parts that contains, at the time of importa-
tion, all of the necessary parts to fully assemble a final
finished good and requires no further finishing or fabrica-
tion, such as cutting or punching, and is assembled ‘as is’
into a finished product.” Orders, 76 Fed. Reg. at 30,651,
30,654. The Orders further provide, however, that “[a]n
imported product will not be considered a ‘finished goods
kit’ and therefore excluded from the scope of the [Orders]
merely by including fasteners such as screws, bolts, etc. in
the packaging with the aluminum extrusion product.” Id.
     This case is squarely controlled by our recent decision
in Meridian Products, LLC v. United States, No. 2016-
1730, — F.3d —, 2017 WL 1149517 (Fed. Cir. Mar. 28,
2017). In Meridian, the issue was whether certain “trim
kits” were covered by the Orders. The kits were sold as a
package of “finished parts” and consisted of extruded
aluminum forms made from aluminum alloy covered by
the Orders. The forms were to be used for the framing of
kitchen appliances. Included with the kits were a set of
instructions, as well as fasteners, a fastening tool, and
hinge covers. Meridian, slip op. at *16. In Meridian, we
held that the Trade Court had erred in ruling that the
trim kits were not covered by the Orders because they fell
under the “finished goods kit” exclusion. In so doing, we
agreed with Commerce that “an aluminum extrusion
product and fasteners, without more, will not qualify for
the finished goods kit exclusion.” Id. at *11. “[A]n alumi-
num extrusion product and fasteners, without more,” is
precisely what we have in this case. Districargo’s exhibi-
tion booth kits consist solely of an aluminum extrusion
product made from aluminum alloy covered by the Orders,
and fasteners. Thus, under Meridian, they do not qualify
for the “finished goods kit” exclusion.
   For the foregoing reasons, the final judgment of the
Trade Court is affirmed.
                            AFFIRMED
4                                    DISTRICARGO, INC.   v. US



                          COSTS
    Each party shall bear its own costs.